PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/294,819
Filing Date: 17 Oct 2016
Appellants: Iza-Teran et al.



__________________
Kieran O’Leary
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 30 September 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 2, 4-8, 10, 11, 13-15, and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Every ground of rejection set forth in the Office action dated January 29, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of claim 11 under 35 U.S.C. 112(b) has been withdrawn by the examiner.

(2) Response to Argument
(A) Appellant’s Response Was Properly Evaluated
I.	Appellant argues that in “the Final Office Action, the Examiner did not consider the Appellant’s amendments, which replaced the term ‘data aggregations’ with ‘simulations’ and added the limitation that data points ‘represent numerical solutions of a finite element of the physical object’ [but rather], the Examiner merely replaced ‘data 
Although this argument does not appear to appeal any issue and as these arguments do not appear to contain any appealable issues, it is, in any case, noted that this argument is not persuasive as the rejection is more than a verbatim repeat of the previous applied rejection and addresses the amendments that were made in Appellant’s December 7, 2020 Amendment.  It is also noted that replacing the language in the quoted claim language creates a new rejection and is not a repeat of the previous rejection.  Regarding the broadest reasonable interpretation, the terminology has been interpreted based on its plain meanings and it is unclear if/how Appellant wishes the claims to be interpreted beyond such meanings.  

II.	Appellant further argues that “Appellant’s arguments [filed 12/7/2020] were not moot, and declaring them so does not answer their substance” (paragraph bridging pages 13 and 14 of Appellant’s Appeal Brief) and the “Examiner has not granted Appellant’s arguments their full and fair consideration…” (second full paragraph on page 14 of the Appeal Brief).
Although this argument does not appear to appeal any issue and as these arguments do not appear to contain any appealable issues, it is, in any case, noted that this argument is not persuasive as a Petition to Withdraw Finality of the January 29, 2021 Amendment was filed June 1, 2021, and a Decision denying the Petition was 
However, in any case, it is noted that this argument is not persuasive as the rejection is more than a verbatim repeat of the previous applied rejection and addresses the amendments that were made in Appellant’s December 7, 2020 Amendment.  It is also noted that replacing the language in the quoted claim language creates a new rejection and is not a repeat of the previous rejection.
Second, Appellant further argues that the Examiner has not presented a new ground of rejection apparently with regard to the making FINAL of the January 29, 2021 Office Action.  
Although this argument does not appear to appeal any issue and as these arguments do not appear to contain any appealable issues, it is, in any case, noted that this argument is not persuasive as a Petition to Withdraw Finality of the January 29, 2021 Amendment was filed June 1, 2021, and a Decision denying the Petition was mailed July 7, 2021.  Thus, it is believed that the issue of finality of the January 29, 2021 has been decided and arguments against such finality are moot.  Additionally, it is further noted that that any “question as to prematureness of a final rejection should be raised, if at all, while the application is still pending before the primary examiner. This is 
In any case this argument is not persuasive as the claims were amended to include different features, it was necessary for the Examiner to modify the grounds of rejection to take into account these different features.  Thus, the grounds of rejection were different and were new grounds of rejection.  
It is further noted that the cited MPEP 1207.03(a)(I) (New Ground of Rejection in Examiner’s Answer) is relevant to the entry of a new ground of rejection in an examiner’s answer (for example this paper) and is not relevant in regard to making an Office Action final (where Applicant’s amendment requires the previously applied rejection to modified).
(B) The Pending Claims are not Allowable under 35 U.S.C. 101
I.	Claim 1 Recites a Judicial Exception
Appellant argues that “claim 1 does not recite an abstract idea belonging to the group of mathematical concepts…” (paragraph bridging pages 16 and 17 of the Appeal Brief).
This argument is not persuasive as the claims clearly include the mathematical concepts, inter alia, of: “calculating eigenvectors” that requires a mathematical calculation of eigenvectors.
Appellant refers to Example 38 in the 2019 PEG to show mathematical concepts not recited in claims (first full paragraph on page 17 of the Appeal Brief).  However, it is 
II.	Claim 1 is Directed to a Judicial Exception
Appellant argues that “claim 1 is eligible subject matter because it is not directed to a judicial exception” (last paragraph on page 17 of the Appeal Brief).
This argument is not persuasive as the claims clearly include, inter alia, the mathematical concept of “calculating eigenvectors” which requires a mathematical calculation of eigenvectors.
Regarding the cases cited by Appellant, it is noted that the present claims do not include “identifying hackers or potential intruders into a computer network” nor “curing rubber” nor “a self-referential table” as included in the cited cases.
III.	The Remaining Claims Are Also Directed to a Judicial Exception
Appellant argues that “claim 13 and 18 recite similar limitations to claim 1 but further include additional limitations that satisfy at least Step 2 of the 2019 PEG” and “claim 13 recites measuring a physical prototype using a sensor” and claim “18 recites saving prototypes to a computer-readable storage medium” (second and third paragraphs on page 19 of the Appeal Brief).
These arguments are not persuasive as, with regard to claim 13, the limitation “obtaining measured data points by measuring the prototype using a sensor, wherein the plurality of data points represent measurement values of the sensor” is merely performed to obtain data for the mathematical method and, with regard to claim 18, saving information to a memory is a well understood step routinely used in any sort of calculation.  These limitations represent components and/or activities which would 
 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Robert K Carpenter/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        

Conferees:
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829        
                                                                                                                                                                                                /HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.